DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 and 10/27/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
4. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29
USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

Application/Control Number: 15/269,636 Page 3 Art Unit: 2675
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel,

422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163

USPQ 644 (CCPA 1969).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 33, 34, 36 39, 40, 41, 43, 46 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 5 of Oomori U.S10911612 in view of Tonegawa et al US 2006/0212527.

Although the claims at issue are not identical, they are not patentably distinct from each other because the wordings may change, the claimed limitation are obvious and inherent in view of the claims in Patent 10911612. (the missing limitation that is not obvious and inherent is separately addressed)
Instant Application No. 17/081107
U.S. Patent 10911612

(1) identify a user; 

(2) automatically acquire a mail address having been registered in advance for the identified user; 




(3) in a case where the start operation for the instruction to start reading the original by the scanner is received without any of user's operations including a designation of a mail address and a setting related to the reading by the scanner, control transmitting image data corresponding to the read original using the acquired mail address, and 

(4) in a case where the start operation for the instruction to start reading the original by the scanner is received after a user's designation operation of destination information including a mail address input by the identified user and not including the acquired mail address is performed, control transmitting the image data using the destination information.


39. The image transmitting apparatus according to claim 33, wherein, in a case where the start operation for the instruction to start reading the original by the scanner is received without any of user's operations including a designation of a mail address and a setting related to the reading by the scanner, image data which is data generated by reading the original using 








(1) identify a user; 


(2) automatically acquire a mail address having been registered in advance for the identified user; and 

(3) determine whether one or more destinations has been designated; and 

(4) transmit, in a case where the instruction to start reading the original by the scanner is received via the start key without a user's designation operation of destination information, image data corresponding to the read original using the acquired mail address as the destination information, wherein the processor performs control to transmit, 



in a case where a designation of destination information including a mail address input by the identified user and not including the acquired mail address is performed, the image data using the destination information designated by the user without using the acquired mail address.





Claim 1) in a case where a designation of destination information including a mail address input by the identified user and not including the acquired mail address is performed, the image data using the destination information designated by the user without using the acquired mail address.

34. The image transmitting apparatus according to claim 33, wherein the user is identified by authentication of the user.
Claim 2. The image transmitting apparatus according to claim 39, wherein the user is identified by authentication of the user.



40. A method for controlling an image transmitting apparatus having a scanner that reads an original in response to a reception of a start operation corresponding to an instruction to start reading the original, the method comprising: 

identifying a user; 

automatically acquiring a mail address having been registered in advance for the identified user; 





transmitting, in a case where the start operation for the instruction to start reading the original by the scanner is received without any of user's operations including a designation of a mail address and a setting related to the reading by the scanner, image data corresponding to the read original using the acquired mail address, and transmitting, in a case where the start operation for the instruction to start reading the original by the scanner is received after a user's designation operation of destination information including a mail address input by the identified user and not including the acquired mail address is performed, the image data using the destination information.

46. The method according to claim 40, wherein, in a case where the start operation for the instruction to start reading the original by the scanner is received without any of user's operations including a designation of a mail address and a setting related to 



identifying a user; 

automatically acquiring a mail address having been registered in advance for the identified user; 

determining whether one or more destinations has been designated; 

performing control to transmit, in a case where the instruction to start reading the original by the scanner is received via the start key without a user's designation operation of destination information, the image data using the acquired mail address as the destination information, and performing control to transmit, in a case where a designation of destination information including a mail address input by the identified user and not including the acquired mail address is performed, the image data using the destination information designated by the user without using the acquired mail address.




Claim 4 performing control to transmit, in a case where the instruction to start reading the original by the scanner is received via the start key without a user's designation operation of destination information, the image data using the acquired mail address as the destination information
41. The method according to claim 40, wherein the user is identified by authentication of the user.
Claim 5. The method according to claim 47, wherein the user is identified by authentication of the user.





Regarding  claims 33 and 40:  Oomori does not teaches setting a setting related the reading of scanner.
Tonegawa et al US 2006/0212527 teaches wherein the setting related to the reading by the scanner includes a setting of a resolution (a resolution setting portion 501 can specify a resolution when the scanner 134 reads the image (paragraph 0069).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Oomori et al US 10911612 to include:  setting a setting related the reading of scanner such as a setting of a resolution.
The reason of doing so would have to make an image more visible to the user and with higher quality by setting a higher resolution as desired by the user and also give the user an option to save memory by reducing resolution.
Regarding claims 39 and 46:  paragraph 69 of Tonegawa further teaches default setting of a scanner (paragraph 69).  Therefore, it would have been obvious to scan an image using a default settings if a user doesn’t set the scanning setting to allow the system to continue to function and not holding up all other jobs to save valuable time.


Claims 35, 37, 38, 42, 44, 45 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 5 of Oomori US 10911612 in view of Tonegawa et al US 2006/0212527 and further in view of Matsuda US 2009/0083439.


Regarding claim 35 and 42, Oomori et al US 10911612 in view of Tonegawa et al US 2006/0212527 teaches all of the limitations of claim 33 and 40.
Oomori et al US 10911612 fails to teach wherein the mail address input by the identified user is selected from an address book.
Matsuda teaches wherein the mail address input by the identified user is selected from an address book (before transmitting data or the like to other devices, the data transmission devices 102 and 103 acquire a user-specific address book from the address management device 100 and display the content in order to cause the user to select a desired address (paragraph 0050))
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Oomori et al US 10911612 to include:  wherein the mail address input by the identified user is selected from an address book.
The reason of doing so would have to make the system more user friendly and to increase the usability of the system, it will also help the user to memorized all the addresses that the user not possible to memorized but usable by the user.
Regarding claim 37 and 44, Oomori et al US 10911612 in view of Tonegawa et al US 2006/0212527 teaches all of the limitations of claim 33 and 40.
Oomori et al US 10911612 fails to teach wherein the acquired mail address is registered in advance at an external server and is acquired by using LDAP communication protocol.
Matsuda teaches wherein the acquired mail address is registered in advance at an external server and is acquired by using LDAP communication protocol (LDAP server 101 includes a database that stores address information and the like, and transmits content stored in the database in response to a request from an LDAP client (paragraph 0049).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Oomori et al US 10911612 to include:  wherein the acquired mail address is registered in advance at an external server and is acquired by using LDAP communication protocol.
The reason of doing so would have to make the system more user friendly and make it easier to identify desired mail address of a user, it will also help the user to memorized all the addresses that the user not possible to memorized but usable by the user.
Regarding claim 38 and 45, Oomori et al US 10911612 teaches in view of Tonegawa et al US 2006/0212527 all of the limitations of claim 33 and 40.
Oomori et al US 10911612 fails to teach wherein the acquired mail address is registered in advance at another image transmitting apparatus and is acquired from the another image transmitting apparatus.
Matsuda teaches wherein the acquired mail address is registered in advance at another image transmitting apparatus and is acquired from the another image transmitting apparatus (address management device 100 stores a user-specific address book for each registered user of the data transmission devices 102 and 103, and transmits a user-specific address book in accordance with a request from one of the data transmission devices 102 and 103 (paragraph 0048)).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Oomori et al US 10911612 include:  wherein the acquired mail address is registered in advance at another image transmitting apparatus and is acquired from the another image transmitting apparatus.
The reason of doing so would have to make the system more user friendly and make it easier to identify desired mail address of a user, it will also help the user to memorized all the addresses that the user not possible to memorized but usable by the user.



Claims 36, 43 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 and 5 of US 1091161 in view of Tonegawa et al US 2006/0212527

Regarding claim 36 and 43, Oomori et al US 10911612 teaches all of the limitations of claim 33 and 40.
Oomori et al US 10911612 fails to teach wherein the setting related to the reading by the scanner includes a setting of a resolution.
Tonegawa et al US 2006/0212527 teaches wherein the setting related to the reading by the scanner includes a setting of a resolution (a resolution setting portion 501 can specify a resolution when the scanner 134 reads the image (paragraph 0069).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Oomori et al US 10911612 to include:  wherein the setting related to the reading by the scanner includes a setting of a resolution.
The reason of doing so would have to make an image more visible to the user and with higher quality by setting a higher resolution as desired by the user and also give the user an option to save memory by reducing resolution.



Conclusion
 

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
October 22, 2021
/MICHAEL BURLESON/
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675